DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 3/24/01 were considered.

Information Disclosure Statement
	The IDS submitted on 9/21/21 was considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record, either alone or in combination, do not disclose all the limitations of independent claims 1, 8, and 15, including at least: 
"determining whether one or more security goals of the network require attacker engagement or attacker avoidance; and 
if the one or more security goals of the network require attacker engagement, changing a personality of a subset of honeypots in a honeypot fleet identified for provisioning using a personality state table to match the profile of the target honeypot, or 
if the one or more security goals of the network require attacker avoidance, changing the personality of the subset of honeypots in the honeypot fleet identified for the provisioning using the personality state table to differ from the profile of the target honeypot".  
The dependent claims are allowed due to dependency on the independent claims.
The closest prior arts found were US 2005/0166072 and US 2019/0068641.  The ‘072 reference teaches use of new vulnerability alerts causing a honey pot to be configured with new vulnerabilities indicated in the alert to entice an attacker.  The ‘641 reference teaches use of a decoy sandbox as a booby trap (i.e. honeypot) to analyze an active attack.  However, neither of these two references teach the combination of limitations as recited in claims 1, 8, and 15, and in particular, at least the above discussed limitations found in these claims along with use of a fleet state table as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/           Primary Examiner, Art Unit 2495